DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, generating, determining, providing, receiving, and batching limitations, which falls into the abstract idea groupings of  (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
The limitations receiving, generating, determining, providing, receiving, and batching under their broadest reasonable interpretation, covers performance of the limitation in  sales activities or behaviors and being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, personalized content model. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
-personalized content model
The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: using a computer as a tool to perform an abstract idea  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
 dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation, “applying a unit standardization rule to the shipping data and the supplementary shipping data and thereby generating unit-standardized shipping data and unit-standardized supplementary shipping data, and comparing the unit-standardized shipping data and the unit-standardized supplementary shipping data to generate the comparison.” The plain meaning of the underlined portion is unclear. For the purposes of Examination, the Examiner is interpreting applying rules as meeting the limitations of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 11-12, 15 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse U.S. Patent No. 10,824,982 B1 in view of Reed U.S. Pre-Grant Publication No. 2015/0193857 A1
As per Claims and 1, 11 and 15, Whitehouse teaches 
•    receiving shipping data associated with shipment of a first object of the plurality of objects, wherein the shipping data comprises a first object location associated with the first object (see Col. 9 lines 16-24);
Whitehouse does not explicitly teach the limitation taught by Reed
•    generating a personalized content model associated with the user based on the shipping data in combination with user data retrieved from a database (see para. 45 and 47);
•    determining personalized content based on the personalized content model (see para. 61);
•    providing the personalized content to the user (see para. 61);
•    receiving supplementary shipping data associated with shipment of a second object selected by the user in response to provision of the personalized content, wherein the supplementary shipping data comprises a second object data associated with the second object (see para. 98 and 10-107);
•    determining a batch parameter based on an analysis of the shipping data (see para. 98) and the supplementary shipping data (see para. 106-107 and 109-111); and
•    batching the first object and second object into an aggregate shipment based on the batch parameter, wherein the aggregate shipment is designated for a destination location associated with the user (see para. 111).

As per Claim 2, Whitehouse in view of Reed teach the method of claim 1 as described above. Whitehouse further teaches wherein batching the first object and second object into the aggregate shipment comprises:
•    receiving the first object at an aggregation location, wherein the aggregation location is distinct from the destination location (see Col. 6 lines 41-57)
•    receiving the second object at the aggregation location (see Col. 6 lines 41-57);
•    batching the first and second object at the aggregation location (see Col. 6 lines 41-57);
•    shipping the aggregate shipment to the destination location (see Col. lines 61-67).
As per Claim 3, Whitehouse in view of Reed teach the method of claim 2 as described above. Whitehouse further teaches
•    receiving the first object via a first shipping carrier (see Col. 6 lines 58-61)
•    receiving the second object via a second shipping carrier, wherein the second shipping carrier is distinct from the first shipping carrier (see Col. 6 lines 58-61 and Col. 8 lines 26-35); and
•    shipping the aggregate shipment using a third shipping carrier (see Col. 8 and lines 26-35)
As per Claim 5, Whitehouse in view of Reed teach the method of claim 1 as described above. Whitehouse further teaches wherein determining the batch parameter 
As per Claim 6, Whitehouse in view of Reed teach the method of claim 1 as described above. Whitehouse further teaches wherein the batch parameter comprises an updated delivery estimate, and wherein the analysis of the supplementary shipping data and the shipping data comprises an analysis of a first individual delivery estimate associated with the first object and a second individual delivery estimate associated with the second object (see Col. 12 lines 33-40).
As per Claim 8, Whitehouse in view of Reed teach the method of claim 1 as described above. Whitehouse further teaches wherein the batch parameter comprises an aggregate route, and wherein the analysis of the supplementary shipping data and the shipping data comprises an analysis of a first individual route associated with the first object and a second individual route associated with the second object (see Col. 13 lines 29-36).
As per Claim 12, Whitehouse in view of Reed teach the method of claim 1 as described above. Whitehouse further teaches wherein determining the batch parameter comprises applying a unit standardization rule to the shipping data and the supplementary shipping data and thereby generating unit-standardized shipping data and unit-standardized supplementary shipping data, and comparing the unit-standardized shipping data and the unit-standardized supplementary shipping data to generate the comparison (see Col. 11 lines 17-33).
As per Claim 17, Whitehouse in view of Reed teach the method of claim 11 as described above. Whitehouse does not explicitly teach the limitation taught by Reed wherein the shipping data comprises a set of related objects related to the first object by a set of product descriptions corresponding to the first object and the set of related objects (see para. 117-118).
As per Claim 18, Whitehouse in view of Reed teach the method of claim 17 as described above. Whitehouse does not explicitly teach the limitation taught by Reed selecting a subset of the set of related objects that can be batched into a shipment including the first object, wherein the selected subset reduces a delivery estimate of the shipment below a threshold value (see para. 98)
As per Claim 19, Whitehouse in view of Reed teach the method of claim 1 as described above. Whitehouse further teaches  
 •    in response to receiving the first object at a second object location through a first shipping carrier, batching the first and second objects into an aggregate shipment at the second object location (see fig. 1A); and
•    shipping the aggregate shipment to the destination location using a second shipping carrier (see fig. 1A).
Claims 4, 7, 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse U.S. Patent No. 10,824,982 B1 in view of Reed U.S. Pre-Grant Publication No. 2015/0193857 A1 in further view of Bolton U.S. Patent No. 10,198,707
As per Claim 4, Whitehouse in view of Reed teach the method of claim 1 as described above. Whitehouse further teaches  

Whitehouse does not explicitly teach the limitation taught by Bolton
•    determining a distance between the first object location and the second object location (see Col. 6 lines 48-52)
•    in response to the distance being less than a threshold distance, generating control instructions specifying delivery of the first object to the second object location, wherein the second object location comprises an aggregation location (see Col. 32 lines 54-60 and Col. 33 lines 1-9 and fig. 4). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Whitehouse and Reed to include the teachings of Bolton to synchronize the delivery of shipments already en-route, as taught by the cited portion of Bolton.
As per Claim 7, Whitehouse in view of Reed teach the method of claim 6 as described above. Whitehouse does not explicitly teach the limitation taught by Bolton wherein determining the batch parameter comprises:
•    determining an aggregation time for shipping the first object to the second location (Col. 33 lines 1-30);
•    generating a combined time based on combining the aggregation time with the first individual delivery estimate (see Col. 33 lines 30); and
•    generating the updated delivery estimate based on the combined time (see Col. 33 lines 1-30). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Whitehouse and Reed to 
As per Claims 9 and 20, Whitehouse in view of Reed teach the method of claim 8 as described above. Whitehouse further teaches wherein determining the batch parameter comprises:
•    determining an aggregation location based on the first individual route and the second individual route (see Col. 19 lines 43-50)
•    determining the aggregate route based on the aggregation location and the destination location (see Col. 19 lines 43-50)
Whitehouse does not explicitly teach the limitation taught by Bolton re-routing the first individual route to the aggregation location (see Col. 33 lines 5-23). The motivation is the same as opined above.
As per Claim 10, Whitehouse in view of Reed teach the method of claim 9 as described above. Whitehouse does not explicitly teach the limitation taught by Bolton determining the aggregation location based on a time point and a first corresponding location associated with the time point along the first individual route and a second corresponding location associated with the time point along the second individual route (see Col. 31 lines 28-55), wherein the time point and the first and second corresponding locations correspond to a minimum point wherein the first and second objects are geographically closest (see Col. 62 lines 42-55). They motivation is the same as opined above. 
Claims 13-14 are not rejected by the prior art of record.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse U.S. Patent No. 10,824,982 B1 in view of Reed U.S. Pre-Grant Publication No. 2015/0193857 A1 in further view of Reinshagen U.S. Pre-Grant Publication No. 2014/0122227 A1
As per Claim 16, Whitehouse in view of Reed teach the method of claim 9 as described above. Whitehouse does not explicitly teach the limitation taught by Reinshagen wherein the shipping data comprises a set of shipping features, and wherein applying the personalized content model comprises assigning a weight to each of the set of shipping features to generate a weighted set of shipping features and computing the personalized content based on the weighted set of shipping features (see para. 40). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Whitehouse and Reed to include the teachings of Reinshagen to provide more targeted incentives, as suggested by the cited portions of Reinshagen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628